Citation Nr: 0906141	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-26 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a hearing loss.

3.  Entitlement to service connection for vascular spasms 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active military service from October 1972 to 
October 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  .

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.   


REMAND

A review of the claims file reveals that the Veteran 
indicated in an August 2007 statement that he had applied for 
Social Security Administration (SSA) disability benefits.  
However, no Social Security records are currently on file.  
Case law establishes that once on notice of SSA records 
pertinent to an appellant's disability status, VA must obtain 
them.  See Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

Additionally, as noted on behalf of the Veteran in February 
2009, there is evidence that the Veteran was seen for his 
psychiatric problems by a private therapist beginning in 
1999.  However, these private treatment records are not on 
file.

With respect to the Veteran's claim for service connection 
for PTSD, the Board notes that, in response to VA's request 
for information on service stressors and a diagnosis of PTSD, 
the Veteran submitted copies of Vet Center treatment records 
from March to August 1999 that contain a diagnosis of 
questionable PTSD.  However, the Veteran has not provided any 
specific information on his service stressors.

In determining whether service connection is warranted for 
PTSD, there must be medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f) (2008).  

With respect to the evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the claimant "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, a 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, a veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies a 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

With respect to the Veteran's claim for service connection 
for vascular spasms secondary to Agent Orange, the Board 
notes that although there are certain disabilities that are 
presumed incurred in service as a result of exposed to Agent 
Orange for veterans who served in Vietnam, the Veteran does 
not claim service in Vietnam and vascular spasms is not 
included on the list of presumptive diseases enumerated by 
the Secretary pursuant to the applicable statute.  38 C.F.R. 
§§ 3.307, 3.309(e) (2008).  

Notwithstanding the presumption provisions, a claimant is not 
precluded from establishing service connection for disability 
due to Agent Orange exposure with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom., Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-
61 (1997).  According to a September 2005 statement from 
M.J.T., M.D., there was a possibility that the Veteran's 
current vascular spasms of the lower extremities were due to 
exposure to Agent Orange in service.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims addressed the 
four elements that must be considered in determining whether 
a VA medical examination must be provided as required by 38 
U.S.C.A. § 5103A.

Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the two.  Therefore, the Board finds that 
a nexus opinion is warranted on the issue of whether the 
Veteran's vascular spasms are due to service.  The Board also 
notes the contention in the February 2009 Informal Hearing 
that VA must follow the procedure outlined in M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, 10 n (2008), which 
involves the procedure to follow when a Veteran claims 
exposure to herbicides but did not serve in Vietnam or along 
the DMZ in Korea.

Although the Veteran and his representative have contended 
that he should also be provided a VA examination for his 
hearing loss, the Board notes that there is no evidence of a 
VA defined hearing loss in service or after service 
discharge.  See 38 C.F.R. § 3.385 (2008).  Thus, there exists 
no reasonable possibility that a VA examination would result 
in findings favorable to the Veteran.  Accordingly, the Board 
finds that an etiology opinion on the issue of hearing loss 
is not currently "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).


Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for psychiatric disability, 
hearing loss, or vascular spasms since 
service.  After securing the necessary 
authorization, the AMC/RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the Veteran that 
have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.  

2.  The AMC/RO must also ask the Veteran 
whether he has been awarded or denied SSA 
benefits.  If it is determined that the 
Veteran applied for SSA benefits, the 
AMC/RO must attempt to obtain, and 
associate with the claims file, a copy of 
the SSA decision, including the medical 
evidence relied upon by SSA in support of 
the decision.  Note that under 38 U.S.C. 
§ 5103A(b)(3), VA is obligated to 
continue trying to obtain evidence from a 
Federal department or agency "unless it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile."

3.  The AMC/RO should take appropriate 
steps to obtain a detailed description of 
all of the service stressors that the 
Veteran believes may have contributed to 
the development of his PTSD.  The Veteran 
should be as specific as possible as to 
the date, place, and circumstances of the 
incident, and the names of any 
individuals involved.  

If warranted, the AMC/RO should then 
request verification of the Veteran's 
alleged stressor(s) from the appropriate 
service authority, to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315-3802.  All information that might 
corroborate the Veteran's alleged 
stressor(s) should be requested.  Any 
information obtained must be associated 
with the claims file.  If the search 
efforts result in negative results, 
documentation to that effect must be 
placed in the claims file.  

4.  Then, if a verified stressor is 
shown, the AMC/RO should schedule the 
Veteran for VA examination to determine 
the nature and likely etiology of his 
claimed psychiatric condition.  The 
entire claims folders must be made 
available to the examiner in conjunction 
with this examination.   The examination 
report must reflect review of pertinent 
material in the claims folders.  

a. The examiner must integrate the 
previous psychiatric findings and 
diagnoses of current findings to 
obtain a true picture of the nature 
of the Veteran's psychiatric 
status.  

b. If the diagnosis of PTSD is 
deemed appropriate, the examiner 
must specify (1) whether each 
alleged stressor found to be 
established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or 
more of the in-service stressors 
found to be established by the 
record and found sufficient to 
produce PTSD by the examiner.  A 
complete rationale for all opinions 
must be provided.  The report 
prepared must be typed.  

5.  The Veteran should also be asked to 
provide information on the approximate 
dates, location, and nature of his 
exposure to herbicides.  If the Veteran 
furnishes this information within 30 
days, the AMC/RO should follow the 
procedures outlined in M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, 10 n to 
verify this exposure.

6.  The Veteran should then be provided 
an examination by an appropriate health 
care provider to determine whether his 
vascular spasms are due to service, to 
include exposure to Agent Orange.  The 
following considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand must be made available 
to the examiner in conjunction with 
this examination.   The examination 
report must reflect review of 
pertinent material in the claims 
folder.  

b. After reviewing the claims file 
and examining the Veteran, the 
examiner should provide an opinion 
whether the Veteran's current 
vascular spasms were either incurred 
in or aggravated by service, to 
include exposure to herbicides such 
as Agent Orange.  A complete 
rationale for all opinions must be 
provided.  The report prepared must 
be typed.  

7.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the examination(s) and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

8.  After the above has been completed, 
the AMC/RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

9.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the Veteran's claims 
for service connection for PTSD, a 
hearing loss, and vascular spasms 
secondary to Agent Orange.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Veteran is advised that while the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991). Further, under the VCAA, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C. §  5107(a). The failure of the Veteran to 
comply with VA's efforts to develop these claims may result 
in the claims being denied.

The RO/AMC and the Veteran are advised that the Board is 
obligated by law to ensure that the AMC/RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the AMC/RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


